Citation Nr: 0526133	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's current left knee disability is etiologically 
related to his military service, or to a service-connected 
disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the veteran's military service, nor may it be presumed to 
have been so incurred, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 


(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VA provided the veteran the required 
notice with respect to his claim in a letter dated in 
September 2002.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, various private treatment records, and the 
report of a September 2002 VA examination.  The veteran and 
his representative have not identified any outstanding 
evidence.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection 


may also be granted on a presumptive basis for certain 
chronic disabilities, including arthritis, when manifested to 
a compensable degree within the initial post-service year.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  Additionally, service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are negative for 
complaint or treatment of a left knee disability.  The first 
notation in the record of a left knee disability came in June 
2002, well over three decades after service, at which time x-
rays of the left knee revealed mild degenerative changes in 
the patellofemoral joint space.  Further x-rays conducted as 
part of a September 2002 VA examination likewise revealed 
mild effusion and degenerative changes in the left knee 
together with some subchondral sclerosis.  The examiner, 
however, specifically concluded that the veteran's "left 
knee condition is neither directly related to nor aggravated 
by his right knee condition."  He went on to add that the 
veteran "would have had left knee . . . pain with the 
associated degenerative changes whether or not he would have 
ever sustained an injury to his right knee."  No contrary 
medical opinion is of record.

Accordingly, there is no medical evidence of a left knee 
disorder in service or within one year subsequent thereto.  
Additionally, there is no medical evidence that 


relates the veteran's current left knee disorder to his 
military service or to a service-connected disorder.  To the 
extent that the veteran himself claims that such a 
relationship exists, as a layperson without medical training 
he is not competent to render an opinion as to medical 
matters, such as the etiology of disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Therefore, service connection for 
a left knee disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disability is denied.


REMAND

The veteran also seeks service connection for a back 
disability.  Such claim was previously denied in an 
unappealed April 1995 rating decision.  In general, rating 
decisions that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  A finally disallowed claim may 
only be reopened when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002).

The unappealed April 1995 rating decision represents a prior 
final denial of the claim; however, the RO adjudicated the 
claim on the merits without first addressing 


the threshold question of whether new and material evidence 
had been submitted.  The veteran was also not provided notice 
under the VCAA of what evidence was needed to substantiate a 
claim to reopen the issue of entitlement to service 
connection for a back disorder, nor was the veteran provided 
with the pertinent regulations pertaining to claims to reopen 
based on the submission of new and material evidence.  See 
38 C.F.R. § 3.156 (2004).  

Because the issue of whether new and material evidence has 
been submitted to reopen the veteran's previously denied 
service connection claim for a back disability has not been 
adjudicated by the RO, any adjudication of this issue without 
the veteran being provided with the pertinent regulations 
regarding claims to reopen, and without such issue first 
being decided by the RO, would deprive the veteran of his 
appropriate due process rights.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is remanded for the following actions:

1.  Notification and any development 
action required by the VCAA must be 
completed with regard to the issue of 
whether new and material evidence has 
been submitted to reopen the veteran's 
previously denied service connection 
claim for a back disability.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.

2.  Thereafter, the issue of whether new 
and material evidence has been submitted 
to reopen the veteran's previously denied 
service connection claim for a back 
disability must be adjudicated.  If the 
benefit on appeal remains is denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case, to include the regulations 
regarding the reopening of 


previously denied claims based on the 
submission of new and material evidence.  
The veteran and his representative must 
be given an appropriate opportunity to 
respond.  The case must then be returned 
to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


